Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 01/21/2022 has been entered and carefully considered.
Claims 1, 3, 11, 13, 19, and 20 have been amended.
Claims 2 and 12 have been cancelled.
Response to Arguments
Applicant’s arguments filed on 01/21/2022, with respect to claims 1, 11, and 19 have been fully considered and are persuasive. The 35 U.S.C. 101 rejection and the 35 U.S.C. 103(a) rejection of claims 1, 11, and 19 has been withdrawn.
Reasons for Allowance
Claims 1, 3-11, and 13-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 11, and 19 are allowable over the prior art of record because none of the prior art teach displaying the plurality of comments relative to the plurality of frames while playing the video; detecting a computer performance parameter during rendering the page data, wherein the computer performance parameter is a browser frame rate; and reducing a density of displaying comments in response to determining that the computer performance parameter is less than a predetermined value. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 3-10, 13-18, and 20 are considered allowable based on their respective dependence on allowed claims 1, 11, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOHN H LE/Primary Examiner, Art Unit 2862